Citation Nr: 0941160	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus 
type 2.

2.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to the diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 until April 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 and June 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the Board is of the 
opinion that another VA examination is warranted.  

Although the Veteran underwent an examination to assess the 
etiology of the diabetes mellitus in May 2006, scrutiny of 
this VA examination reveals the examination is not complete.   
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating Board to return the report as inadequate for 
evaluation purposes.).  Specifically, while the examiner 
indicated he could not provide an opinion as to the 
relationship between the diabetes and any agents, stimulates, 
tracers, and decontaminants the Veteran may have been exposed 
to during service, the examiner failed to provide supporting 
analysis for this conclusion or provide the reasons why such 
an opinion could not be provided.  See Nieves-Rodriguez v. 
Peake, 22Vet. App. 295, 304 (2008).  Furthermore, the 
examiner failed to provide any comment as to the 
relationship, if any, between the current diagnosis and 
service, including the July 1977 records that noted the 
presence of glucose and concluded with a provisional 
diagnosis of "rule out diabetes mellitus."  See Robinson v. 
Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (noting that 
the Board is obligated to consider direct and secondary 
service connection if raised by the record when a Veteran 
raised a basic issue of service connection).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether or not the notation in 1977 was the initial 
manifestation of the currently diagnosed diabetes mellitus or 
otherwise determine if the diabetes mellitus is related to 
any event or incident of service.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the Veteran has a claim for service connection for diabetes 
mellitus pending, the Board cannot proceed with the 
peripheral neuropathy claim.  Thus, adjudication of the 
peripheral neuropathy claim will be held in abeyance pending 
further development and adjudication of the Veteran's claims 
of entitlement to service connection for left diabetes 
mellitus.

Accordingly, the case is REMANDED for the following action:

1. The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of the diabetes 
mellitus.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed diabetes mellitus 
is related to the Veteran's exposure to 
chemicals, agents, stimulants, tracers, 
and decontaminants, including those 
associated with project Shipboard Hazard 
and Defense (SHAD).

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
currently diagnosed diabetes mellitus is 
related to any event or incident in 
service, including the finding of 
increased glucose noted in July 1977.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  When the development requested has 
been completed, the RO/AMC should again 
review the claims for entitlement to 
service connection for diabetes mellitus 
and entitlement to service connection for 
peripheral neuropathy.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


